Citation Nr: 0811301	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disorder.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for headaches.

5.  Entitlement to a disability rating in excess of 10 
percent disabling for the residuals of a simple fracture of 
the distal phalanx of the left index finger.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), located in San Juan, the Commonwealth of Puerto Rico.

The Board in a March 2005 decision denied the enumerated 
claims.  In doing so, the Board classified the claims 
pertaining to a back disability, a psychiatric disorder, and 
headaches in terms of whether new and material evidence had 
been received to reopen previously denied claims of 
entitlement to service connection.  See Barnett v. Brown, 8 
Vet. App. 1 (1995).  The veteran appealed these issues to the 
United States Court of Appeals for Veterans Claims (Court).  
Both parties in this appellate matter filed a Joint Motion 
for Remand.  In a decision rendered June 22, 2006, the Court 
granted the Joint Motion and remanded it to the Board for 
further development.  The Board remanded it in December 2006 
for such requested development.

Although the RO in an October 2007 supplemental statement of 
the case determined that the evidence was sufficient to 
reopen a claim for service connection for a back disorder, 
the Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
Thus it will continue to address this issue in terms of 
whether new and material evidence has been submitted to 
reopen this claim.  See Barnett, supra.  

During the pendency of the appeal the RO in a September 2007 
rating granted a 10 percent rating for the left index finger 
disability effective the date of claim in December 8, 2000.  
As that award was not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Although these matters were remanded in December 2006, the 
requested development is incomplete or inadequate.  In 
addition there remains outstanding due process notification 
deficiencies regarding the issues of whether new and material 
evidence has been received to reopen the veteran's claims for 
entitlement to service connection for a back disability, a 
psychiatric disorder and headaches.  The Board notes that in 
the most recent supplemental statement of the case of October 
2007, further adjudication of all the service connection 
issues including the new and material issues was deferred in 
part, due to the outstanding need to obtain additional 
evidence as mandated by the Board's prior remand.  Thus 
correction of these development deficiencies must be 
completed, and the AOJ must be given another opportunity to 
readjudicate these service connection issues before the Board 
can issue a decision.  Additionally, the development 
regarding the issue of entitlement to an increased rating for 
the left index finger is not in compliance with the Board's 
remand directives.  The Court has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand order.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In addition, the veteran is noted to have submitted a 
statement in February 2008 asking the VA to obtain evidence 
from medical providers including a Dr. Rolando Colon Nerot an 
orthopedic surgeon, who allegedly evaluated the veteran's 
back condition, as well as records from a Dr. Joshe Rivera 
Morales in the Ponce OPC in Ponce, Puerto Rico, which the VA 
should attempt to obtain. 

Regarding the developmental deficiencies, the Board in its 
December 2006 remand directed the AOJ to make reasonable 
efforts to obtain evidence from a private physician, Dr. 
Vilar and a private hospital, Damas Hospital.  It was pointed 
out that the veteran had advised the RO in August 2003 that 
although Dr. Vilar's records were damaged, he was willing to 
discuss the case with the VA.  

The Joint Motion and the Board noted that the AOJ did not 
make any efforts to contact this physician for a statement 
regarding the veteran's treatment, nor did the RO inform the 
veteran that he could have this physician submit such a 
statement.  Thereafter, the veteran was sent a letter in 
January 2007 which in part requested that he complete and 
return to the AOJ a VA Form 21-4142 for both Damas Hospital 
and Dr. Vilar.  Despite the fact that he did not return such 
a form to the AOJ with the requested information regarding 
these private medical providers, the AOJ is nevertheless 
noted to have deferred further consideration of all the 
service-connection claims pending receipt of additional 
medical evidence from the veteran, including evidence from 
these medical providers, as pointed out in the October 2007 
supplemental statement of the case.  Thus, the Board will 
afford the veteran yet another opportunity to provide the AOJ 
with information regarding these medical providers, including 
that requested in a VA Form 21-4142, as well as from any 
other additional medical providers such as those mentioned by 
the veteran in the February 2008 statement.  

Further, the Board addressed the AOJ's failure to make 
reasonable efforts to obtain outstanding medical evidence 
including clinical records from the VA outpatient clinic in 
Ponce, Puerto Rico, service medical records located in Old 
San Juan, Puerto Rico, service medical records located in 
Stuttgart, Germany and private German hospital records at 
Heilbron, Germany.  The veteran is noted to have described 
the potential existence of pertinent medical evidence from VA 
Puerto de Tierra Hospital, VA outpatient Clinic in Ponce, 
Puerto Rico, Fort Brook in Old San Juan, Puerto Rico and 
Fifth General Hospital in Stuttgart, Germany.  The Board, in 
addressing the deficiencies discussed in the Joint Motion 
pointed out that such records included records in government 
possession, and that the AOJ was said to have failed to 
adequately attempt to obtain these records or confirm their 
unavailability.  The AOJ appears to have obtained all 
available records from the VA outpatient Clinic in Ponce, 
Puerto Rico as a response to requests for medical evidence 
resulted in the submission of VA treatment records in the 
custody of this facility from the 1990's to the present.  An 
attempt to obtain evidence from the VA Puerto de Tierra 
Hospital resulted in a response in July 2007 reflecting that 
this clinic no longer exists.  However, in regards to the 
attempts to obtain service medical records, including those 
located in Old San Juan, Puerto Rico, service medical records 
located in Stuttgart, Germany and private German hospital 
records at Heilbronn, Germany, the AOJ has yet to receive a 
response, either positive or negative from the National 
Personnel Records Center (NPRC).  This is pointed out by the 
October 2007 supplemental statement of the case which noted 
that no response to a January 2007 request to the NPRC was 
received and that no follow up request had been made by the 
VA, and because of this, further adjudication of the service-
connection claim for the headaches and a psychiatric disorder 
would be deferred.  Thus, another attempt should be made to 
obtain such records.  

Regarding the claim for service connection for a back 
disorder, the AOJ in the October 2007 supplemental statement 
of the case determined that the evidence was sufficient to 
reopen this claim, but then determined that a VA examination 
was necessary to further address this issue.  To date, no 
such examination has been scheduled, and in light of the 
AOJ's finding that one is necessary to adjudicate this claim, 
one should be scheduled.  

The Board in its December 2006 remand noted that the Joint 
Motion pointed out that the VA examination of August 2001 to 
evaluate a left index finger disability was not adequate 
because it was not conducted during a period of acute 
exacerbation of the impairment.  The motion directed that an 
examination be conducted during a period of active flare up 
of the left finger disability.  Although there was a VA 
examination in July 2007 that addressed the left finger 
disability, there is no indication that this examination was 
conducted during a period of acute flare-up as specifically 
ordered by the Board in December 2006 to satisfy the Joint 
Motion and the representative has pointed out this deficiency 
in a February 2008 written statement.  In order to comply 
with the Remand's directives, another examination must 
address this disorder during such an acute flareup.  See 
Stegall, supra.  

Finally, the Board directed the AOJ to provide adequate 
notice mandated by Pelegrini v. Prinicipi, 18 Vet. App. 112 
(2004) regarding new and material evidence needed to reopen 
his previously denied claims, to include the criteria for new 
and material evidence applicable to claims filed prior to 
August 29, 2001, as is the case in this matter.  The Board 
also directed that the notice comply with the decision of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA's notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service-connection claim, including the degree of disability 
and the effective date of an award.  Although the veteran was 
sent a letter in July 2007 which addressed the duty to assist 
regarding all the issues in January 2007 which did satisfy 
the requirements of Dingess and Kent, supra, the letter 
failed to give the proper legal criteria for new and material 
claims filed prior to August 29, 2001, and instead gave the 
criteria for claims filed thereafter.  Therefore, additional 
duty to assist notice must be sent giving the proper criteria 
for new and material claims filed prior to August 29, 2001.  

In addition there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire claims 
file and ensure that all notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. 
§ 3.159 (2007) is fully satisfied. In 
particular, the AOJ must send the veteran 
a corrective notice, that: (1) explains 
the bases upon which his prior claims 
were denied and the information or 
evidence needed to establish new and 
material evidence to reopen a previously 
denied claim, which under the pre-August 
29, 2001 criteria is defined as evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim; 
(2) informs him of what information or 
evidence VA has or will seek to provide; 
and (3) informs him of what information 
or evidence he is expected to provide to 
support his claim.  

The veteran should also be provided 
notice that explains the information or 
evidence needed to establish entitlement 
to an increased rating for the left index 
finger disability.  In particular, VA 
must send the appellant a corrective 
notice, that explains (1) the information 
and evidence not of record needed to 
establish an effective date, if an 
increased rating is granted on appeal, as 
outlined by the Court in Dingess, supra, 
(2) that he can submit medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

2.  The AOJ should obtain service medical 
records located in Old San Juan, Puerto 
Rico (to include from Fort Brook in Old 
San Juan) and service medical records 
located in Stuttgart, Germany (to include 
records from the Fifth General Hospital 
in Stuttgart, Germany).  All efforts to 
obtain these records should be fully 
documented, and the National Personnel 
Records Center and the VA should provide 
a negative response if records are not 
available.

3. The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all private 
medical care providers, who treated him 
for his claimed medical disabilities on 
appeal.  These are to include records 
from Damas Hospital and private records 
from Dr. Vilar, as well as evidence from 
medical providers described by the 
veteran in a February 2002 statement, 
including a Dr. Rolando Colon Nerot an 
orthopedic surgeon, who allegedly 
evaluated the veteran's back condition, 
as well as records from a Dr. Joshe 
Rivera Morales in the Ponce OPC in Ponce, 
Puerto Rico.  Additionally, the AOJ 
should contact Dr. Vilar for a statement 
regarding the veteran's treatment, and 
should inform the veteran that he could 
have Dr. Vilar submit such a statement 
regarding his treatment.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder. If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(2007).

4.  Thereafter, the claims folder, and 
especially copies of all medical records 
concerning treatment and/or testing of 
the left index finger disability, if 
supplied, should be referred to the 
appropriate VA specialist.  The veteran 
should be scheduled for a VA orthopedic 
examination to determine the severity of 
the left index finger disability.  All 
indicated tests should be conducted and 
the examination must be done during a 
period of acute flare-up.  The claims 
file and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  
Readings should be obtained concerning 
the veteran's range of motion of the left 
index finger in degrees. The examiner 
should also be asked to include the 
normal ranges of motion of the left index 
finger.  Additionally, the examiner 
should be requested to determine whether 
the left index finger exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
state whether there is a restriction in 
motion of a gap of one inch (2.5 
centimeters) or more between the 
fingertip and the proximal transverse 
crease of the palm, with the finger 
flexed to the extent possible, or with 
extension limited by more than 30 
degrees, or whether there is favorable or 
unfavorable ankylosis of the finger. The 
examiner should also discuss whether 
additional fingers are affected and if 
so, should discuss the nature and extent 
to which they are affected.  The report 
of the examination should include the 
complete rationale for all opinions 
expressed.

5.  After the completion of the above, 
the AOJ should schedule the veteran for 
an orthopedic examination to determine 
the nature and etiology of the veteran's 
claimed back disorder.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed back disorder.  Specifically 
the examiner is requested to provide an 
opinion as to (1) whether the veteran has 
a current disability or disabilities 
involving his back; (2) whether any 
diagnosed disability involving his back 
at least as likely as not began in 
service, to include as being related to 
the back complaints shown in service.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  The AOJ should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2007).

7.  Following completion of the 
foregoing, the AOJ should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA specialist.  
If the examination report does not 
include fully detailed descriptions of 
etiology, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (2007) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

8.  After the above requested development 
has been completed, the AOJ should 
reajudicate these claims.  If any benefit 
sought is not granted to the veteran's 
satisfaction, the AOJ should issue a 
supplemental statement of the case which 
should address the significance of both 
medical and lay evidence of record in 
adjudicating this claims.  The requisite 
period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board, if in 
order. The purposes of this remand are to comply with due 
process of law and to further develop the appellant's claims.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



